

117 HRES 625 IH: Honoring the Minnesotans competing for Team USA in the 2020 Tokyo Summer Olympics.
U.S. House of Representatives
2021-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 625IN THE HOUSE OF REPRESENTATIVESSeptember 7, 2021Ms. McCollum (for herself, Mr. Phillips, Ms. Craig, and Ms. Omar) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONHonoring the Minnesotans competing for Team USA in the 2020 Tokyo Summer Olympics.Whereas 17 Minnesotans qualified to compete for Team USA in the 2020 Tokyo Summer Olympic Games: Sunisa (Suni) Lee, Kyra Condie, Lara Dallman-Weiss, Mason Ferlic, Bowe Becker, Regan Smith, Sylvia Fowles, Napheesa Collier, Joe Klecker, Payton Otterdahl, Gable Steveson, Patrick Sunderman, Alise Willoughby, Jordan Thompson, Bethanie Matteck-Sands, Grace McCallum, and Shane Wiskus;Whereas Suni Lee won the gold medal in the women’s gymnastics all-around, helped Team USA to a silver medal in the team final and won the bronze medal in the uneven bars; Grace McCallum helped Team USA win the silver medal in women’s gymnastics; Neephesa Collier and Sylvia Fowles helped Team USA women’s basketball earn the gold medal; Jordan Thompson was part of Team USA women’s volleyball who won its first-ever gold medal; Bowe Becker helped win the gold medal in the men’s 4x100 freestyle swimming relay; Regan Smith won the silver medal in the 200-meter butterfly, the bronze medal in the 100-meter backstroke and helped Team USA win the silver medal in the 4x100 meter women’s medley relay; and Gable Steveson won the gold medal in men’s freestyle wrestling;Whereas athletes trained for many years, demonstrated discipline, exhibited world-class athleticism, and overcame historic obstacles to earn the chance to compete for Team USA, including the delay and altering of the 2020 Tokyo Summer Olympics because of the COVID–19 pandemic; andWhereas team spirit and perseverance were displayed by athletes throughout the competition despite the lack of live audiences or cheering fans: Now, therefore, be itThat the House of Representatives—(1)commends the exceptional talent, extraordinary commitment, and undisputed hard work; and(2)honors the example of sportsmanship, excellence, and teamwork of the Minnesotans competing on Team USA at the 2020 Tokyo Summer Olympics and who make our Nation proud.